DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-22 is/are pending. 
Claim(s) 1, 11, 14, 20 and 22 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120is acknowledged.  The prior-filed application is U.S. Application No. 16/696,720 (filed on 11/26/2019), which in turn is a continuation of U.S. Application No. 16/234,325 (filed on 12/27/2018), which, finally in turn, is a continuation of U.S. Application No. 15/604,473 (filed on 5/24/2017).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 2/26/2021, 9/20/2021 and 9/20/2022 have been considered by the examiner.

Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 2, 5 and 12 is/are objected to because of the following informalities:  
Claims 2 and 12 recite “data, into the training data”, and it should be “data[[,]] into the training data”. 
Claim 5 recites “wherein providing the training data set further comprises providing the data”. This seems to be a repetition and a redundant recitation, and it should either be deleted or amended to not be a repetition.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 11 recite(s) the term “executed by the machine”. There is insufficient antecedent basis for “the machine” in this portion of the claim(s).

Claim(s) 4 and 19 recite(s) the term “inspection data that is generated by a skilled operator while manually adjusting”. This term seems to be unclear or incomplete and its meaning or metes and bounds is not understandable. This is because it is unclear how an operator would generate inspection data. For examining purposes, the term is being interpreted to mean that inspection data is generated based on a skilled operator’s manually adjusting. Applicant may amend the claim by reciting in the manner interpreted by the Examiner; or by any other appropriate correction.

The rest of the claim(s) 12-13 depend(s) upon the above rejected claim(s) 11, and it/they do not cure(s) the deficiency of the above rejected claim(s) 11, and thus are also rejected under 35 U.S.C. 112(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. Applicant is encouraged to utilize the EFS-Web eTerminal Disclaimer in order to expedite processing of the terminal disclaimer.

Claim(s) 1, 3-5, 7-11 and 14-22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,921,782. Although the claims at issue are not identical, they are not patentably distinct from each other because both systems comprise substantially the same elements.

As an illustrative example, claim 1 of the present application (Application No. 17/176557) is mapped to claim 1 of U.S. Pat. No. 10,921,782 in the following table:
Present Application No. 17/176,557
U.S. Pat. No. 10,921,782
1. A method for generating a predicted optimal set of deposition process control parameters to fabricate an object having an input design geometry, 
1. A method for real-time adaptive control of a post-design free form deposition process or a post-design joining process, 
the method comprising: providing an input design geometry for an object to be physically fabricated using the deposition process; 
the method comprising: a) providing an input design geometry for an object; 
providing a training data set that comprises: 
b) providing a training data set, wherein the training data set comprises:
past post-build physical inspection data for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated; 
 (i) past process simulation data, past process characterization data, past in-process physical inspection data, or past post-build physical inspection data, for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated that is provided in step (a);
and training data generated through a repetitive process of randomly choosing values for each of multiple process control parameters and scoring adjustments to the multiple process control parameters as leading to either undesirable or desirable outcomes, the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments; 
and (ii) training data generated through a repetitive process of randomly choosing values for each of one or more input process control parameters and scoring adjustments to the input process control parameters as leading to either undesirable or desirable outcomes, the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments; 

c) providing one or more sensors, wherein the one or more sensors provide real-time data for one or more object properties as the object is being physically fabricated; and d) providing a processor programmed to: 
training a machine learning algorithm using the provided training data set; and generating a predicted optimal set of the multiple process control parameters for initiating and performing the deposition process to fabricate the object, wherein the predicted optimal set of the multiple process control parameters are derived using the trained machine learning algorithm.
(i) predict an optimal set of one or more process control parameters for initiating the free form deposition process or joining process, wherein the predicted optimal set of one or more process control parameters are derived using a machine learning algorithm that has been trained using the training data set of step (b); 

(ii) provide a real-time classification of detected object defects using the machine learning algorithm that has been trained using the training data set of step (b), wherein the real-time data from the one or more sensors is provided as input to the machine learning algorithm, and wherein the real-time classification of detected object defects is output from the machine learning algorithm; and 

(iii) provide instructions to perform the post-design free form deposition process or post-design joining process to fabricate the object, 

wherein the machine learning algorithm adjusts the one or more process control parameters in real-time while physically performing the free form deposition process or the joining process.


As the above table shows, the two claims are identical except for the extra limitations in U.S. Pat. No. 10,921,782 (underlined shows matching limitations, while underlined and bolded shows matching limitations recited in different orders). By removing the extra limitation(s) from the patented application, the inventions become the same.

The rest of the claims of the present application are similarly identical to the rest of the claims of U.S. Pat. No. 10,921,782. Therefore they are rejected under the same rationale.



Claim(s) 1, 3-11 and 14-22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,539,952. Although the claims at issue are not identical, they are not patentably distinct from each other because both systems comprise substantially the same elements.

As an illustrative example, claim 1 of the present application (Application No. 17/176557) is mapped to claim 1 of U.S. Pat. No. 10,539,952 in the following table:
Present Application No. 17/176,557
U.S. Pat. No. 10,539,952
1. A method for generating a predicted optimal set of deposition process control parameters to fabricate an object having an input design geometry, 
1. A method for real-time adaptive control of a post-design free form deposition process or a post-design joining process, 

the method comprising: providing an input design geometry for an object to be physically fabricated using the deposition process; 
the method comprising: a) providing an input design geometry for an object;

providing a training data set that comprises: 
b) providing a training data set, wherein the training data set comprises:

past post-build physical inspection data for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated; 
(i) past process simulation data, past process characterization data, past in-process physical inspection data, or past post-build physical inspection data, for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated that is provided in step (a); 

and training data generated through a repetitive process of randomly choosing values for each of multiple process control parameters and scoring adjustments to the multiple process control parameters as leading to either undesirable or desirable outcomes, the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments; 
and (ii) training data generated through a repetitive process of randomly choosing values for each of one or more input process control parameters and scoring adjustments to the input process control parameters as leading to either undesirable or desirable outcomes, the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments;


c) providing one or more sensors, wherein the one or more sensors provide real-time data for one or more object properties as the object is being physically fabricated; and
d) providing a processor programmed to:
training a machine learning algorithm using the provided training data set; and generating a predicted optimal set of the multiple process control parameters for initiating and performing the deposition process to fabricate the object, wherein the predicted optimal set of the multiple process control parameters are derived using the trained machine learning algorithm.
(i) predict an optimal set of one or more process control parameters for initiating the free form deposition process or joining process, wherein the predicted optimal set of one or more process control parameters are derived using a machine learning algorithm that has been trained using the training data set of step (b);
(ii) remove noise from the object property data provided by the one or more sensors prior to providing it to the machine learning algorithm;


(iii) provide a real-time classification of detected object defects using the machine learning algorithm that has been trained using the training data set of step (b), wherein the real-time data from the one or more sensors is provided as input to the machine learning algorithm, and wherein the real-time classification of detected object defects is output from the machine learning algorithm; 

and (iv) provide instructions to perform the post-design free form deposition process or post-design joining process to fabricate the object, wherein the machine learning algorithm adjusts the one or more process control parameters in real-time while physically performing the free form deposition process or the joining process.


As the above table shows, the two claims are identical except for the extra limitations in U.S. Pat. No. 10,539,952 (underlined shows matching limitations, while underlined and bolded shows matching limitations recited in different orders). By removing the extra limitation(s) from the patented application, the inventions become the same.

The rest of the claims of the present application are similarly identical to the rest of the claims of U.S. Pat. No. 10,539,952. Therefore they are rejected under the same rationale.



Claim(s) 1, 3-11 and 14-22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,234,848. Although the claims at issue are not identical, they are not patentably distinct from each other because both systems comprise substantially the same elements.

As an illustrative example, claim 1 of the present application (Application No. 17/176557) is mapped to claim 1 of U.S. Patent No. 10,234,848 in the following table:
Present Application No. 17/176,557
U.S. Pat. No. 10,234,848
1. A method for generating a predicted optimal set of deposition process control parameters to fabricate an object having an input design geometry, 
1. A method for real-time adaptive control of a post-design free form deposition process or a post-design joining process, the method comprising:
the method comprising: providing an input design geometry for an object to be physically fabricated using the deposition process; 
a) providing an input design geometry for an object;
providing a training data set that comprises: 
b) providing a training data set, wherein the training data set comprises:
past post-build physical inspection data for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated; 
(i) past process simulation data, past process characterization data, past in-process physical inspection data, or past post-build physical inspection data, for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated that is provided in step (a); and
and training data generated through a repetitive process of randomly choosing values for each of multiple process control parameters and scoring adjustments to the multiple process control parameters as leading to either undesirable or desirable outcomes, the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments; 
(ii) training data generated through a repetitive process of randomly choosing values for each of one or more input process control parameters and scoring adjustments to the input process control parameters as leading to either undesirable or desirable outcomes, the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments;

c) providing one or more sensors, wherein the one or more sensors provide real-time data for one or more object properties as the object is being physically fabricated; and
d) providing a processor programmed to:
training a machine learning algorithm using the provided training data set; and generating a predicted optimal set of the multiple process control parameters for initiating and performing the deposition process to fabricate the object, wherein the predicted optimal set of the multiple process control parameters are derived using the trained machine learning algorithm.
(i) predict an optimal set of one or more process control parameters for initiating the free form deposition process or joining process, wherein the predicted optimal set of one or more process control parameters are derived using a machine learning algorithm that has been trained using the training data set of step (b);

(ii) remove noise from the object property data provided by the one or more sensors prior to providing it to the machine learning algorithm, wherein the noise is removed using a signal averaging algorithm, Kalman filter algorithm, nonlinear filter algorithm, total variation minimization algorithm, or any combination thereof:

(iii) provide a real-time classification of detected object defects using the machine learning algorithm that has been trained using the training data set of step (b), wherein the real-time data from the one or more sensors is provided as input to the machine learning algorithm, and wherein the real-time classification of detected object defects is output from the machine learning algorithm; and

(iv) provide instructions to perform the post-design free form deposition process or post-design joining process to fabricate the object, wherein the machine learning algorithm adjusts the one or more process control parameters in real-time while physically performing the free form deposition process or the joining process.


As the above table shows, the two claims are identical except for the extra limitations in U.S. Patent No. 10,234,848 (underlined shows matching limitations, while underlined and bolded shows matching limitations recited in different orders). By removing the extra limitation(s) from the patented application, the inventions become the same.

The rest of the claims of the present application are similarly identical to the rest of the claims of U.S. Patent No. 10,234,848. Therefore they are rejected under the same rationale.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a "machine-readable storage medium". 

This can be interpreted as referring to lines of programming within a computer system, rather than referring to the program or medium as a physical object. Accordingly, the claim becomes nothing more than sets of software instructions which are "software per se". 

“Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596 (Fed. Cir. 1998).

Claims 12-13 are dependent claims and do not cure the deficiency of the non-statutory subject matter.

Reciting “non-transitory” before “machine-readable” should cure this deficiency.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (specifically, an abstract idea) without significantly more.  

As per the 2019 Patent Eligibility Guidance, claim(s) 1-10 and 14-22 are eligible as per the Step 1 (statutory) analysis.

However, as per the Step 2A Prong One (abstract idea, law of nature or natural phenomenon) analysis, the claimed invention in claim(s) 1-22 is directed to a judicial exception (specifically, an abstract idea); this is because claims 1-13 recite receiving data and training a machine learning algorithm to generate data; further, claims 14-22 recite similar to claims 1-13, and additionally recite further data manipulation and transfer as well as providing data in the form of instructions.

As per the Step 2A Prong Two (practical application) analysis, this judicial exception is not integrated into a practical application because claim(s) 1-22 simply recite data gathering and manipulation which are not incorporated into any such practical application which applies the gathered and manipulated data. Further, claims 10 and 14-22 provide the instructions to fabricate or adjusting control parameters while object is being physically fabricated (passive tense) without actively performing the fabrication as a claim limitation. 

As per the Step 2B (significantly more) analysis, claim(s) 1-22 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite functional units where the functions (of gather and manipulating data) are related to one another, without the recitation of any non-generic hardware that incorporates such data gathering and manipulation and transfer.

Reciting the fabricating as an actual limitation, i.e. “fabricating the object”, or “physically fabricating the object” (or any other active recitation with a practical application) in the independent claims would also cure the 101 deficiency of claim(s) 1-22.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 10-12 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottilingam et al. (U.S. Pub. No. 2018/0104742) (hereinafter “Kottilingam”) in view of Winston et al. (U.S. Pat. No. 5,394,509) (hereinafter “Winston”).


Regarding claim 1, Kottilingam teaches a method for generating a predicted optimal set of deposition process control parameters to fabricate an object having an input design geometry, (Para. 36 - - optimization is used; Para. 37 - - parameters for control are outputted; Para. 17 - - deposition process used to manufacture, i.e. fabricate, an object; Para. 35 - - CAD specification of the structure is the input design geometry)

the method comprising: providing an input design geometry for an object to be physically fabricated using the deposition process; (Para. 35 - - CAD specification of the structure is the input design geometry; Para. 17 - - deposition process used to manufacture, i.e. fabricate, an object)

providing a training data set (Para. 35 - - data is gathered to be used to train a machine learning algorithm)

…and scoring adjustments to the multiple process control parameters as leading to either undesirable or desirable outcomes, (Para. 33 - - defects are detected based on comparison between built object data and reference data set of known responses in order to determine discrepancies; Para. 29 - - predetermined threshold can be used for discrepancies; Para. 33 - - defects are classified, and known good responses, i.e. defect-free, and known flaws are evaluated, where such responses are being interpreted as desirable or undesirable outcomes, and where the evaluation is being interpreted as scoring adjustments so as to train the machine learning algorithm)

the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments; (Para. 28 - - determination made as to the presence or absence of defects; Para. 35 - - defects are detected during build process, i.e. arising from process control parameter adjustments)

training a machine learning algorithm using the provided training data set; (Para. 35 - - data is gathered to be used to train a machine learning algorithm)

and generating a predicted optimal set of the multiple process control parameters for initiating and performing the deposition process to fabricate the object, (Para. 37 - - multiple output parameters for process control are generated as a predicted optimal set in order to control deposition process to fabricate object)

wherein the predicted optimal set of the multiple process control parameters are derived using the trained machine learning algorithm. (Para. 35 - - data is gathered to be used to train a machine learning algorithm)


But Kottilingam does not explicitly teach that comprises: past post-build physical inspection data for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated;

and training data generated through a repetitive process of randomly choosing values for each of multiple process control parameters


However, Winston teaches that comprises: past post-build physical inspection data for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated; (Col. 11 Line 57 – Col. 12 Line 5 - - testing, i.e. post-build physical inspection data, is performed for different types of objects, such as fuselage or hull for trial sets; Col. 8 Lines 45-68 - - history of trial sets can be stored, i.e. past post-build inspection data)

and training data generated through a repetitive process of randomly choosing values for each of multiple process control parameters (Col. 8 Lines 45-68 - - values are randomly chosen for parameters; Col. 9 Lines 12-24 - - process may be repeated, where Kottilingam teaches training data)


Kottilingam and Winston are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain processing of data to improve the quality of a product.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Kottilingam, by incorporating the above limitation(s) as taught by Winston.

One of ordinary skill in the art would have been motivated to do this modification in order to assist in selection of parameters to improve results, as suggested by Winston (Col. 1 Lines 7-20).



Regarding claim 2, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s).
Winston further teaches wherein training the machine learning algorithm further comprises randomly choosing values within a specified range of a process window, (Col. 8 Lines 45-68 - - values are randomly chosen within a range)

generating process simulation data with a tool to simulate a fabrication process, (Col. 8 Lines 45-68 - - manufacturing process is simulated)

using the randomly chosen values and incorporating the generated process simulation data, into the training data set to improve a learned model (Col. 11 Lines 10-17 - - above data is used to improve learning process)

Kottilingam further teaches a learned model that maps process control parameter values to process outcomes. (Para. 33 - - defects are classified, and known good responses, i.e. defect-free, and known flaws are evaluated, where such responses are being interpreted as desirable or undesirable outcomes, and where the evaluation is being interpreted as scoring adjustments so as to train the machine learning algorithm)

One of ordinary skill in the art would have been motivated to do this modification in order to assist in selection of parameters to improve results, as suggested by Winston (Col. 1 Lines 7-20).



Regarding claim 3, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s).
Kottilingam further teaches wherein providing the training data set further comprises providing process simulation data, process characterization data, or in-process inspection data for a plurality of design geometries or portions thereof. (Para. 35 - - in-process inspection data is used to train machine learning algorithm)



Regarding claim 4, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s). 
Kottilingam further teaches wherein providing the training data set further comprises providing process characterization data, in-process inspection data, or past post-build physical inspection data that is generated by a skilled operator while manually adjusting one or more of the multiple the process control parameters. (Para. 23 - - in-process inspection data is communicated to operators who can stop the build process, i.e. manually adjust control parameters to stop a failed build; also see related 112 rejection)



Regarding claim 5, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s). 
Kottilingam further teaches receiving data for multiple object properties from each of multiple sensors as the object is being physically fabricated, (Para. 40 - - data for properties and characteristics is received from scanning/sensors in real time; Para. 33 - - scanner/sensors are used)

wherein providing the training data set further comprises providing the data, (Para. 35 - - data is gathered to be used to train a machine learning algorithm; also see related claim objection)

and wherein generating a predicted optimal set of the multiple process control parameters comprises adjusting one or more of the multiple process control parameters as the object is being physically fabricated. (Para. 36 - - control parameters are adjusted during the build process, i.e. as the object is being physically fabricated)



Regarding claim 6, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s). 
Kottilingam further teaches removing noise from the data prior to providing the data. (Para. 32 - - sensor/imaging device uses filter to increase signal to noise ratio, i.e. remove noise, prior to providing the data)



Regarding claim 7, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s). 
Kottilingam further teaches wherein the data comprises acoustic energy or mechanical energy that is reflected, scattered, absorbed, transmitted, or emitted by the object. (Para. 31 - - ultrasound can be used to inspect object, i.e. object reflects, scatters, absorbs, transmits or emits the acoustic energy)



Regarding claim 8, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s). 
Kottilingam further teaches wherein the machine learning algorithm comprises an artificial neural network. (Para. 35 - - artificial neural network can be used)



Regarding claim 10, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s). 
Kottilingam further teaches providing instructions to an apparatus to perform a free form deposition process to fabricate the object, (Para. 37 - - multiple output parameters for process control are generated as a predicted optimal set in order to control deposition process to fabricate object; Para. 17 - - deposition apparatus uses deposition process to manufacture, i.e. fabricate, an object)

wherein generating a predicted optimal set of the multiple process control parameters further comprises adjusting the one or more process control parameters while the apparatus is physically performing the free form deposition process. (Para. 36 - - control parameters are adjusted during the build process, i.e. as the object is being physically fabricated)



Regarding claim 11, Kottilingam teaches a machine-readable storage medium having instructions therein which when executed by the machine cause the machine to perform operations (Fig. 8 - - memory contains program/instructions executed by processor in order to perform operations) 

comprising: receiving an input design geometry for an object to be physically fabricated by a deposition process using a predicted optimal set of deposition process control parameters; (Para. 36 - - optimization is used; Para. 37 - - parameters for control are outputted; Para. 17 - - deposition process used to manufacture, i.e. fabricate, an object; Para. 35 - - CAD specification of the structure is the input design geometry)

receiving a training data set (Para. 35 - - data is gathered to be used to train a machine learning algorithm)

…and scoring adjustments to the multiple process control parameters as leading to either undesirable or desirable outcomes, (Para. 33 - - defects are detected based on comparison between built object data and reference data set of known responses in order to determine discrepancies; Para. 29 - - predetermined threshold can be used for discrepancies; Para. 33 - - defects are classified, and known good responses, i.e. defect-free, and known flaws are evaluated, where such responses are being interpreted as desirable or undesirable outcomes, and where the evaluation is being interpreted as scoring adjustments so as to train the machine learning algorithm)

the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments; (Para. 28 - - determination made as to the presence or absence of defects; Para. 35 - - defects are detected during build process, i.e. arising from process control parameter adjustments)

training a machine learning algorithm using the provided training data set; (Para. 35 - - data is gathered to be used to train a machine learning algorithm)

and generating a predicted optimal set of the multiple process control parameters for initiating and performing the deposition process to fabricate the object, (Para. 37 - - multiple output parameters for process control are generated as a predicted optimal set in order to control deposition process to fabricate object)

wherein the predicted optimal set of the multiple process control parameters are derived using the trained machine learning algorithm. (Para. 35 - - data is gathered to be used to train a machine learning algorithm)


But Kottilingam does not explicitly teach that comprises: past post-build physical inspection data for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated;

and training data generated through a repetitive process of randomly choosing values for each of multiple process control parameters


However, Winston teaches that comprises: past post-build physical inspection data for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated; (Col. 11 Line 57 – Col. 12 Line 5 - - testing, i.e. post-build physical inspection data, is performed for different types of objects, such as fuselage or hull for trial sets; Col. 8 Lines 45-68 - - history of trial sets can be stored, i.e. past post-build inspection data)

and training data generated through a repetitive process of randomly choosing values for each of multiple process control parameters (Col. 8 Lines 45-68 - - values are randomly chosen for parameters; Col. 9 Lines 12-24 - - process may be repeated, where Kottilingam teaches training data)


Kottilingam and Winston are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain processing of data to improve the quality of a product.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Kottilingam, by incorporating the above limitation(s) as taught by Winston.

One of ordinary skill in the art would have been motivated to do this modification in order to assist in selection of parameters to improve results, as suggested by Winston (Col. 1 Lines 7-20).



Regarding claim 12, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s).

Winston further teaches wherein training the machine learning algorithm further comprises randomly choosing values within a specified range of a process window, (Col. 8 Lines 45-68 - - values are randomly chosen within a range)

generating process simulation data to simulate a fabrication process, (Col. 8 Lines 45-68 - - manufacturing process is simulated)

using the randomly chosen values and incorporating the generated process simulation data, into the training data set to improve a learned model (Col. 11 Lines 10-17 - - above data is used to improve learning proces)


Kottilingam further teaches a learned model that maps process control parameter values to process outcomes. (Para. 33 - - defects are classified, and known good responses, i.e. defect-free, and known flaws are evaluated, where such responses are being interpreted as desirable or undesirable outcomes, and where the evaluation is being interpreted as scoring adjustments so as to train the machine learning algorithm)

One of ordinary skill in the art would have been motivated to do this modification in order to assist in selection of parameters to improve results, as suggested by Winston (Col. 1 Lines 7-20).



Regarding claim 21, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s).

Kottilingam further teaches …and scoring adjustments to the multiple process control parameters as leading to either undesirable or desirable outcomes, (Para. 33 - - defects are detected based on comparison between built object data and reference data set of known responses in order to determine discrepancies; Para. 29 - - predetermined threshold can be used for discrepancies; Para. 33 - - defects are classified, and known good responses, i.e. defect-free, and known flaws are evaluated, where such responses are being interpreted as desirable or undesirable outcomes, and where the evaluation is being interpreted as scoring adjustments so as to train the machine learning algorithm)

the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments; (Para. 28 - - determination made as to the presence or absence of defects; Para. 35 - - defects are detected during build process, i.e. arising from process control parameter adjustments)

and training the machine learning algorithm using the provided training data set. (Para. 28 - - determination made as to the presence or absence of defects; Para. 35 - - defects are detected during build process, i.e. arising from process control parameter adjustments)


But Kottilingam does not explicitly teach that comprises: past post-build physical inspection data for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated;

and training data generated through a repetitive process of randomly choosing values for each of multiple process control parameters


However, Winston that comprises: past post-build physical inspection data for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated; (Col. 11 Line 57 – Col. 12 Line 5 - - testing, i.e. post-build physical inspection data, is performed for different types of objects, such as fuselage or hull for trial sets; Col. 8 Lines 45-68 - - history of trial sets can be stored, i.e. past post-build inspection data)

and training data generated through a repetitive process of randomly choosing values for each of multiple process control parameters (Col. 8 Lines 45-68 - - values are randomly chosen for parameters; Col. 9 Lines 12-24 - - process may be repeated, where Kottilingam teaches training data)


Kottilingam and Winston are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain processing of data to improve the quality of a product.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Kottilingam, by incorporating the above limitation(s) as taught by Winston.

One of ordinary skill in the art would have been motivated to do this modification in order to assist in selection of parameters to improve results, as suggested by Winston (Col. 1 Lines 7-20).



Regarding claim 22, Kottilingam teaches a method for adaptive control of a free form deposition process, (Para. 36 - - optimization is used; Para. 37 - - parameters for control are outputted; Para. 17 - - deposition process used to manufacture, i.e. fabricate, an object)

the method comprising: providing an input design geometry for an object to be physically fabricated using the free form deposition process; (Para. 35 - - CAD specification of the structure is the input design geometry; Para. 17 - - deposition process used to manufacture, i.e. fabricate, an object)

providing a training data set (Para. 35 - - data is gathered to be used to train a machine learning algorithm)

…and scoring adjustments to the multiple process control parameters as leading to either undesirable or desirable outcomes, (Para. 33 - - defects are detected based on comparison between built object data and reference data set of known responses in order to determine discrepancies; Para. 29 - - predetermined threshold can be used for discrepancies; Para. 33 - - defects are classified, and known good responses, i.e. defect-free, and known flaws are evaluated, where such responses are being interpreted as desirable or undesirable outcomes, and where the evaluation is being interpreted as scoring adjustments so as to train the machine learning algorithm)

the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments; (Para. 28 - - determination made as to the presence or absence of defects; Para. 35 - - defects are detected during build process, i.e. arising from process control parameter adjustments)

providing a predicted optimal set of the multiple process control parameters for initiating the free form deposition process, (Para. 37 - - multiple output parameters for process control are generated as a predicted optimal set in order to control deposition process to fabricate object)

wherein the predicted optimal set of the multiple process control parameters are derived using a machine learning algorithm that has been trained using the training data set; (Para. 35 - - data is gathered to be used to train a machine learning algorithm)

providing a real-time classification of detected object defects using the machine learning algorithm that has been trained using the training data, (Para. 35 - - defects are detected and classified during build process so that corrective action can be taken, and data is gathered to be used to train a machine learning algorithm)

wherein real-time data from multiple sensors is provided as input to the machine learning algorithm, (Para. 40 - - data for properties and characteristics is received from scanning/sensors in real time; Para. 33 - - scanner/sensors are used)

and wherein the real-time classification of detected object defects is output from the machine learning algorithm; (Para. 35 - - data is gathered to be used to train a machine learning algorithm; Para. 37 - - parameters for control are outputted)

and providing instructions to perform the free form deposition process to fabricate the object, (Para. 37 - - multiple output parameters for process control are generated as a predicted optimal set in order to control deposition process to fabricate object)

wherein the machine learning algorithm adjusts the multiple process control parameters while physically performing the free form deposition process. (Para. 36 - - control parameters are adjusted during the build process, i.e. as the object is being physically fabricated)


But Kottilingam does not explicitly teach that comprises: process characterization data for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated;

and training data generated through a repetitive process of randomly choosing values for each of multiple process control parameters


However, Winston that comprises: process characterization data for a plurality of objects that comprise at least one object that is different from the object to be physically fabricated; (Col. 11 Lines 18-29 - - data for characterizing manufacturing process is used; Col. 11 Line 57 – Col. 12 Line 5 - - testing, i.e. post-build physical inspection data, is performed for different types of objects, such as fuselage or hull for trial sets)

and training data generated through a repetitive process of randomly choosing values for each of multiple process control parameters (Col. 8 Lines 45-68 - - values are randomly chosen for parameters; Col. 9 Lines 12-24 - - process may be repeated, where Kottilingam teaches training data)


Kottilingam and Winston are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain processing of data to improve the quality of a product.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Kottilingam, by incorporating the above limitation(s) as taught by Winston.

One of ordinary skill in the art would have been motivated to do this modification in order to assist in selection of parameters to improve results, as suggested by Winston (Col. 1 Lines 7-20).



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottilingam in view of Winston and further in view of Iordanescu et al. (U.S. Pub. No. 2011/0103656) (hereinafter “Iordanescu”).


Regarding claim 9, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s). 
Kottilingam further teaches wherein the defects detected in the fabricated object are detected as differences between object property data and a reference data set that are larger than a specified threshold, (Para. 33 - - defects are detected based on comparison between built object data and reference data set of known responses in order to determine discrepancies; Para. 29 - - predetermined threshold can be used for discrepancies)

and are classified…and a training data set that comprises object property data for defective and defect-free objects. (Para. 33 - - defects are classified, and known good responses, i.e. defect-free, and known flaws are used, i.e. as training data)


But the combination of Kottilingam and Winston does not explicitly teach classified using a one-class support vector machine

	However, Iordanescu teaches classified using a one-class support vector machine (Para. 23 - - one-class support vector machine is used for classification)

Kottilingam, Winston and Iordanescu are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They all contain processing of data to improve the quality of a product.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Kottilingam and Winston, by incorporating the above limitation(s) as taught by Iordanescu.

One of ordinary skill in the art would have been motivated to do this modification in order to train control datasets in an unsupervised approach, as suggested by Iordanescu (Para. 23).



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottilingam in view of Winston and further in view of Hsu (U.S. Pub. No. 2017/0032281) (hereinafter “Hsu”).


Regarding claim 13, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s).

But the combination of Kottilingam and Winston does not explicitly teach wherein generating process simulation data comprises generating process simulation data using a finite element analysis.

	However, Hsu teaches wherein generating process simulation data comprises generating process simulation data using a finite element analysis. (Para. 117 - - simulation is performed using fine element analysis)

Kottilingam, Winston and Hsu are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They all contain processing of data to improve the quality of a product.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Kottilingam and Winston, by incorporating the above limitation(s) as taught by Hsu.

One of ordinary skill in the art would have been motivated to do this modification in order to analyze fabricators production and design data in a computing platform, as suggested by Hsu (Para. 117).



Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottilingam in view of Mazumder et al. (U.S. Pub. No. 2007/0205184) (hereinafter “Mazumder”).


Regarding claim 17, Kottilingam teaches all the limitations of the base claim(s).

But Kottilingam does not explicitly teach wherein the one or more sensors comprise a laser interferometer.

	However, Mazumder teaches wherein the one or more sensors comprise a laser interferometer. (Para. 111, 114 - - laser interferometers is used as sensors)

Kottilingam and Mazumder are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They all contain processing of data to improve the quality of a product.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Kottilingam, by incorporating the above limitation(s) as taught by Mazumder.

One of ordinary skill in the art would have been motivated to do this modification in order to obtain positioning data, as suggested by Mazumder (Para. 117).



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottilingam in view of Nugent (U.S. Pub. No. 2014/0156576) (hereinafter “Nugent”).

Regarding claim 18, Kottilingam teaches all the limitations of the base claim(s). 

Kottilingam further teaches wherein the object defects are detected as differences between object property data and a reference data set that are larger than a specified threshold, (Para. 33 - - defects are detected based on comparison between built object data and reference data set of known responses in order to determine discrepancies; Para. 29 - - predetermined threshold can be used for discrepancies)

and are classified (Para. 33 - - defects are classified)


But Kottilingam does not explicitly teach classified using an autoencoder algorithm.

	However, Nugent teaches classified using an autoencoder algorithm. (Para. 163 - - classifier can be used as an auto-encoder)

Kottilingam and Nugent are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They all contain processing of data to improve the quality of a product.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Kottilingam, by incorporating the above limitation(s) as taught by Nugent.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce cost of fabrication, as suggested by Nugent (Para. 11).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kottilingam.


Regarding claim 14, Kottilingam teaches a system for controlling a deposition process, (Para. 37 - - parameters for control are outputted; Para. 17 - - deposition process used to manufacture, i.e. fabricate, an object)

the system comprising: a deposition apparatus configured to fabricate an object using a deposition process and based on an input design geometry; (Para. 17 - - deposition apparatus uses deposition process to manufacture, i.e. fabricate, an object; Para. 35 - - CAD specification of the structure is the input design geometry)

one or more sensors configured to characterize the deposition process of the deposition apparatus, wherein the one or more sensors provide data for one or more process parameters or object properties; (Para. 40 - - data for properties and characteristics is received from scanning/sensors in real time; Para. 33 - - scanner/sensors are used; Para. 37 - - parameters for control are outputted)

and a processor (Fig. 8 - - memory contains program/instructions executed by processor in order to perform operations)

programmed to: provide a predicted optimal set of one or more input process control parameters to control parameters of the deposition process during fabrication of the object, (Para. 36 - - optimization is used; Para. 37 - - parameters for control are outputted; Para. 17 - - deposition process used to manufacture, i.e. fabricate, an object; Para. 35 - - CAD specification of the structure is the input design geometry)

wherein the predicted optimal set of the one or more input process control parameters are derived using a machine learning algorithm that has been trained using a training data set; (Para. 35 - - data is gathered to be used to train a machine learning algorithm; Para. 37 - - parameters for control are outputted)

receive the data from the one or more sensors as input to the machine learning algorithm; (Para. 40 - - data for properties and characteristics is received from scanning/sensors in real time)

detect defects in the object during fabrication of the object using the data from the one or more sensors; (Para. 35 - - defects are detected during build process using data from sensor)

classify the detected object defects in real time using the machine learning algorithm; (Para. 35 - - defects are detected and classified during build process so that corrective action can be taken)

provide the classification of detected object defects as input to the machine learning algorithm; (Para. 33 - - defects are classified, and known good responses, i.e. defect-free, and known flaws are used, i.e. as training data for the machine learning algorithm)

adjust one or more input process control parameters based on the classification of the detected object defects, (Para. 36 - - control parameters are adjusted during the build process, i.e. as the object is being physically fabricated)

wherein the adjustments are derived using the machine learning algorithm; (Para. 35 - - machine learning algorithm is used to derive adjustments in order to take corrective action to adjust build process)

and provide instructions to the deposition apparatus to adjust the one or more input process control parameters during fabrication of the object. (Para. 37 - - multiple output parameters for process control are generated as a predicted optimal set in order to control deposition process to fabricate object)



Regarding claim 15, 
Kottilingam further teaches wherein the processor is further programmed to perform iteratively and incorporate the detected object defect classifications for each iteration into the training data set. (Para. 33 - - detection is done using repeatable, i.e. iterative, processes in order to classify defects; Para. 35 - - data is then used to train machine learning algorithm)



Regarding claim 16, 
Kottilingam further teaches implemented as a distributed, modular system (Fig. 7 - - system is distributed, modular)

comprising a first deposition apparatus, (Para. 17 - - deposition apparatus uses deposition process to manufacture, i.e. fabricate, an object)

a first sensor, (Para. 33 - - scanner/sensors are used)

and a first processor, (Fig. 8 - - memory contains program/instructions executed by processor in order to perform operations)

wherein the first deposition apparatus, the first sensor, and the first processor are configured to share training data and process characterization data with a second processor via a network. (Para. 47 - - communication is performed via a network with a remote computer, i.e. second processor)



Regarding claim 19, the combination of Kottilingam and Winston teaches all the limitations of the base claim(s). 
Kottilingam further teaches wherein the training data set further comprises process characterization data, in-process inspection data, or post-build inspection data that is generated by an operator while manually adjusting the one or more process control parameters. (Para. 23 - - in-process inspection data is communicated to operators who can stop the build process, i.e. manually adjust control parameters to stop a failed build; also see related 112 rejection)



Regarding claim 20, Kottilingam teaches a method comprising: providing a predicted optimal set of one or more input process control parameters to control parameters of a deposition fabrication process during fabrication of an object, (Para. 36 - - optimization is used; Para. 37 - - parameters for control are outputted; Para. 17 - - deposition process used to manufacture, i.e. fabricate, an object; Para. 35 - - CAD specification of the structure is the input design geometry)

wherein the predicted optimal set of the one or more input process control parameters are derived using a machine learning algorithm that has been trained using a training data set; (Para. 35 - - data is gathered to be used to train a machine learning algorithm)

receiving data characterizing the deposition process using properties of the object being fabricated from one or more sensors as input to the machine learning algorithm; (Para. 40 - - data for properties and characteristics is received from scanning/sensors in real time; Para. 35 - - data is gathered to be used to train a machine learning algorithm; Para. 17 - - deposition process used to manufacture, i.e. fabricate, an object)

detecting defects in the object during fabrication of the object using the data from the one or more sensors; (Para. 35 - - defects are detected during build process using data from sensor)

classifying the detected object defects in real time using the machine learning algorithm; (Para. 35 - - defects are detected and classified during build process so that corrective action can be taken)

providing the classification of detected object defects as input to the machine learning algorithm; (Para. 33 - - defects are classified, and known good responses, i.e. defect-free, and known flaws are used, i.e. as training data for the machine learning algorithm)

adjusting one or more input process control parameters based on the real-time classification of the detected object defects, (Para. 36 - - control parameters are adjusted during the build process, i.e. as the object is being physically fabricated)

wherein the adjustments are derived using the machine learning algorithm; (Para. 35 - - machine learning algorithm is used to derive adjustments in order to take corrective action to adjust build process)

and providing instructions to adjust the one or more input process control parameters during fabrication of the object. (Para. 37 - - multiple output parameters for process control are generated as a predicted optimal set in order to control deposition process to fabricate object)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119